DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 5, “faring” (line 10) is misspelled. 
On page 15, “190,” (line 3) needs to be changed to --190,--
On page 15, “86” (line 10) needs to be changed to –186—
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Please check the Specification for other errors. 
   Appropriate correction is required.
Claim Objections
Claims 3-5 and 14-16 are objected to because of the following informalities:  
Claim 3 recites the limitation "the fairing" in lines 2, 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. See same deficiency in claim 5 (line 6).

Regarding claim 14, “faring” (line 2) is misspelled,
  Appropriate correction is required.
Allowable Subject Matter
Claims1-20 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
The recitations of the specific features of vehicle panel mounting assembly in claim 1 including especially the construction of mounting system to permit movement of the panel simultaneously in two perpendicular directions with respect to the stationary part (selected from a group of movements consisting of: forwardly in a longitudinal direction of the vehicle and outwardly in a lateral direction of the vehicle; rearwardly in a longitudinal direction of the vehicle and outwardly in a lateral direction of the vehicle; and forwardly in a longitudinal direction of the vehicle and outwardly in a lateral direction of the vehicle and rearwardly in a longitudinal direction of the vehicle and outwardly in a lateral direction of the vehicle claimed in claim 2) is not taught nor is fairly suggested by the prior art of record. 



The recitations of the specific features of a vehicle in claim 17 including especially the construction of actuator having a fairing latched position and first and second fairing unlatched positions is not taught nor is fairly suggested by the prior art of record. 




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612